139 F.3d 905
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Jean E.C. LABORDE and Madonna P. Laborde, dba RanchoLaborde, dba Laborde Community Development Co.,Debtors-Appellants,v.Creditors' Committee, Creditor-Appellee,andClifford E. BRESSLER, Trustee-Appellee.
No. 97-16143.D.C. No. CV-96-05891-REC.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the United States District Court for the Eastern District of California Robert E. Coyle, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Jean and Madonna Laborde appeal the district court's order dismissing their appeal from the bankruptcy court's order approving the trustee's report and finding that the Labordes failed to establish any discrepancy.  We have jurisdiction pursuant to 28 U.S.C. § 158(d).  We review the district court's dismissal for noncompliance with bankruptcy procedural requirements for abuse of discretion.  See Greco v. Stubenberg, 859 F.2d 1401, 1404 (9th Cir.1988).  We vacate and remand for further proceedings.


3
The district court dismissed the appeal because the Labordes failed to comply with a court order requiring them to file a reply brief and request that the appeal be set for oral argument.  This was the second time the Labordes failed to comply with the district court's scheduling order.  The district court previously warned the Labordes that failure to timely comply with the scheduling order would result in dismissal of their appeal.


4
The district court's scheduling order did not make sufficiently clear that it was modifying the requirements of Rules 8009(a)(3) and 8012 of the Federal Rules of Bankruptcy Procedure, which state that the filing of a reply brief and the requesting of oral argument are optional.  Further, appellee Bressler's letter of May 5, 1997 was not an unequivocal request for dismissal.  Accordingly, the district court abused its discretion by dismissing the Labordes' appeal.  See id.   We vacate the district court's order and remand for further proceedings.


5
VACATED and REMANDED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3